Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 10548120.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.
	Thus, this double patenting rejection is necessary to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 8-11, 16 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 5, it does not further limit claim 1.
Regarding claim 8, it is an independent claim, but it depends on limitations of another claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8-9, 11-12, 14, 16-17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 20120039256) in view of Frenne (US 20140301353).
With respect to independent claims:
Regarding claims 1/6/8/12/17, Frene teaches A method comprising: 
... initial information comprises a master information block (MIB) ([0092], “The MIB includes parameters most frequently transmitted, which are necessary for user equipment to initially access a network.”); and 
determining ([0138], “the processor 400b of the base station can control the resource element mapper 305 to allocate the PDSCH to a downlink subframe of the radio frame other than a 0th subframe to which a MIB is allocated.”), according to the resource set used for sending initial information ([0138], 0th subframe is resource , a resource used for sending non-initial information ([0138], subframe other than 0th subframe may be allocated for PDSCH.), wherein the non-initial information comprises information carried over a physical downlink shared channel (PDSCH) ([0138], data transmitted in the PDSCH is non-initial data because PDSCH carries user data. User data is transmitted after control data is transmitted.), and the resource used for sending the non-initial information does not overlap with the resource set used for sending initial information ([0138], MIB and PDSCH are transmitted in different subframes, so they are not overlapped.).
	However, Kwon does not specifically disclose sending indicating information, wherein the indicating information indicates a resource set used for sending initial information. 
In an analogous art, Frenne discloses sending indicating information ([0105], “By system information is here meant e.g. information such as the one comprised in a MIB or EMIB, as previously described. That is, when the UE has received the synchronization signal, it may determine where, i.e. in which transmission resources, the system information will be broadcasted by the base station and thus be received by the UE.”), wherein the indicating information ([0105], synchronization signal) indicates a resource set used for sending initial information ([0105], transmission resources for receiving system information, such as MIB.), and the initial information comprises a master information block (MIB) (MIB is an initial information.). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Kwon to specify transmitting resource indication as taught by Frene. The motivation/suggestion would have been because 

With respect to dependent claims:
Regarding claims 3/9/14/19, Frene teaches sending the initial information using the resource set indicated by the indicating information. ([0105], “receiving 1403a system information from the base station in the determined set of transmission resources.”)
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Kwon to specify transmitting resource indication as taught by Frene. The motivation/suggestion would have been because there is a need to indicate a UE which transmission resource is for receiving system information. 
Regarding claims 5/11/16/21, Kwon teaches determining, according to the resource set used for sending the initial information, the resource used for sending the non-initial information, wherein the resource used for sending the non-initial information does not overlap with the resource set used for sending the initial information ([0138]).

Claims 2, 7, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Frene, and further in view of Kishiyama (US 20130301486).
Regarding claims 2/7/13/18, Kwon teaches sending ... the non-initial information using the resource used for sending the non-initial information .
	However, Kwon does not teach sending, according to a rate matching algorithm, the non-initial information..
In an analogous art, Kishiyama discloses sending, according to a rate matching algorithm, the non-initial information ([0071], “the base station apparatus may perform rate matching processing ... on a PDSCH signal to transmit the PDSCH signal.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Kwon to specify rate matching as taught by Kishiyama. The motivation/suggestion would have been because there is a need to avoid interference. 

Claims 4, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Frene, and further in view of Xu (US 20130301565).
Regarding claims 4/10/15/20, Xu teaches wherein the indicating information is carried in a system information block (SIB) ([0103], “UE may obtain information via the system information block ( SIB) to determine a NCT location and/or random access channel resources.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Kwon to specify SIB carries indication 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/Examiner, Art Unit 2411